                                           Case 3:20-cv-02378-JCS Document 37 Filed 01/28/21 Page 1 of 2



                                   1 Colin D. Dailey (California Bar No. 293942)
                                     colin.dailey@bclplaw.com
                                   2 BRYAN CAVE LEIGHTON PAISNER LLP
                                   3 120 Broadway, Suite 300
                                     Santa Monica, CA 90401-2386
                                   4 Telephone: (310) 576-2100
                                     Facsimile: (310) 576-2200
                                   5
                                   6 Attorneys for Plaintiff
                                   7 US Foods, Inc.
                                   8                        UNITED STATES DISTRICT COURT
                                   9                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
Bryan Cave Leighton Paisner LLP

 Santa Monica, California 90401




                                  11
    120 Broadway, Suite 300




                                     US FOODS, INC., a Delaware                    Case No. 4:20-CV-2378-JCS
                                  12 corporation,
                                                                                   STIPULATION OF DISMISSAL
                                  13                 Plaintiff,                    WITH PREJUDICE
                                  14                  v.
                                  15 LOD BALLPARK BUFFET, LLC, a
                                     California limited liability company,
                                  16 and NICK BOVIS, an individual,,
                                  17                       Defendants.
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       602496650.5                           1                       Case No. 4:20-CV-2378-JCS
                                                               STIPULATION OF DISMISSAL WITH PREJUDICE
                                           Case 3:20-cv-02378-JCS Document 37 Filed 01/28/21 Page 2 of 2



                                   1            IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES,
                                   2 through their attorneys of record:
                                   3            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties, by
                                   4 and through their attorneys of record, stipulate that the entire action shall be
                                   5 dismissed with prejudice, with each party to bear its/his own costs and fees.
                                   6            IT IS SO STIPULATED.
                                   7
                                   8 Dated: January 27, 2021                     BRYAN CAVE LEIGHTON PAISNER LLP
                                                                                     By: /s/ Colin D. Dailey
                                   9
                                                                                                       Colin D. Dailey
                                  10                                                                   Attorneys for Plaintiff
Bryan Cave Leighton Paisner LLP

 Santa Monica, California 90401




                                  11                                                                   US Foods, Inc.
    120 Broadway, Suite 300




                                  12
                                  13 Dated: January 27, 2021                     ARTIGA-PURCELL LAW OFFICE
                                  14                                                            By: /s/ Camilo Artiga-Purcell*
                                  15                                                                   Camilo Artiga-Purcell
                                  16                                                                   Attorney for Defendants LOD Ballpark
                                                                                                       Buffet, LLC and Nick Bovis
                                  17
                                  18 *Pursuant to L.R. 5-1(i)(3), the filer certifies that concurrence in the filing of this
                                     document has been obtained from each of the other Signatories.
                                  19
                                                                                 S DISTRICT
                                                                               TE           C
                                  20    Dated: January 28, 2021              TA
                                                                                                       O
                                                                        S




                                                                                                        U
                                                                       ED




                                                                                                         RT




                                  21                                                            ERED
                                                                   UNIT




                                                                                       O ORD
                                                                            IT IS S
                                                                                                                R NIA




                                  22
                                                                                                   Spero
                                                                                         seph C.
                                                                   NO




                                  23                                             Judge Jo
                                                                                                               FO
                                                                    RT




                                                                                                           LI




                                  24                                        ER
                                                                        H




                                                                                                           A




                                                                                 N                         C
                                                                                                   F
                                                                                     D IS T IC T O
                                  25                                                       R

                                  26
                                  27
                                  28
                                       602496650.5                                          2                           Case No. 4:20-CV-2378-JCS
                                                                  STIPULATION OF DISMISSAL WITH PREJUDICE
